Name: Council Regulation (EC) No 354/94 of 14 February 1994 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community surveillance for imports thereof (1994)
 Type: Regulation
 Subject Matter: trade;  oil industry;  Europe;  tariff policy;  trade policy;  economic geography
 Date Published: nan

 18 . 2. 94 Official Journal of the European Communities No L 46/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 354/94 of 14 February 1994 opening and providing (or the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community surveillance for imports thereof (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, tions should be taken by the Community ; whereas to ensure the efficiency of a common administration of these ceilings, the Member States might well have recourse to the means of an administrative procedure based on offsetting imports of the products in question against the ceiling at Community level as and when these products are entered with the customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceiling is reached at Community level ;Having regard to the proposal from the Commission, Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in partic ­ ular, be able to follow the progress of quantities charged against the ceiling and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if the ceiling is reached, Whereas Article 7 of the Supplementary Protocol to the Association Agreement between the European Commu ­ nity and Turkey consequent on the accession of new Member States to the Community ('), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 (2), provides for the total suspension of customs duties applicable in certain petroleum products refined in Turkey falling within Chapter 27 of the Common Customs Tariff within the limits of an annual Community tariff quota of 340 000 tonnes ; whereas, for the products concerned, a provisional adjustment should be made to those tariff preferences, consisting essentially of substituting for the Community tariff quota a Com ­ munity ceiling amounting, after successive increases, to 740 250 tonnes, above which the customs duties ap ­ plicable to third countries may be re-established ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the application of ceilings requires the Com ­ munity to be regularly informed of the trend of imports of the relevant products originating in Turkey ; whereas imports should, therefore, be made subject to a system of surveillance : 1 . From 1 January to 31 December 1994 the duties applicable to imports into the Community of the petro ­ leum products refined in Turkey and indicated in para ­ graph 2 shall be suspended in full within the limits of a Community ceiling of 740 250 tonnes .Whereas the decision for the opening of Community tariff ceilings in the execution of its international obliga ­ (') OJ No L 361 , 31 . 12 . 1977, p. 2. (2) OJ No L 48, 26 . 2. 1986, p . 36 . 2. The petroleum products to which paragraph 1 applies shall be the following : No L 46/2 Official Journal of the European Communities 18 . 2. 94 Order No CN code Description 13.0010 2710 00 Petroleum oils and oils obtained from bituminous minerals, other than made preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bitumi ­ nous minerals, these oils being the basic constituents of the prepara ­ tions :  Lights oils :   For other purposes :    Special spirits : 2710 00 21 ____ White spirit 2710 00 25 Other    Other     Motor spirit : 2710 00 26 _____ Aviation spirit      Other, with a lead content :       Not exceeding 0,013 g per litre : 2710 00 27 _______ with an octane number of less than 95 2710 00 29 _______ With an octane number of 95 or more but less than 98 2710 00 32 _______ With an octane number of 98 or more       Exceeding 0,013 g per litre : 2710 00 34 _______ With an octane number of less than 98 2710 00 36 _______ With an octane number of 98 or more 2710 00 37     Spirit type jet fuel 2710 00 39     Other light oils  Medium oils :   For other purposes :    Kerosene : 2710 00 51 Jet fuel 2710 00 55 Other 2710 00 59 Other  Heavy oils :   Gas oils : 2710 00 69    For other purposes   Fuel oils : 2710 00 74     With a sulphur content not exceeding 1 % by weight 2710 00 76 _ _   With a sulphur content exceeding 1 % by weight but not exceeding 2 % by weight 2710 00 77     With a sulphur content exceeding 2 % by weight but not exceeding 2,8 % by weight 2710 00 78    _ With a sulphur content exceeding 2,8 % by weight   Lubricating oils ; other oils : 2710 00 85    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (')    For other purposes : 2710 00 87     Motor oils, compressor lube oils, turbine lube oils 2710 00 88     Liquids for hydraulic purposes 2710 00 89     White oils, liquid paraffin 2710 00 92   _ _ Gear oils and reductor oils 2710 00 94    - Metal-working compounds, mould release oils, anti ­ corrosion oils 2710 00 96     Electrical insulating oils 2710 00 98     Other lubricating oils and other oils 18 . 2 . 94 Official Journal of the European Communities No L 46/3 Order No CN code Description 13.0010 2711 Petroleum gases and other gaseous hydrocarbons : (Cont 'd) _ liquefied 2711 12   Propane :    Other : 2711 12 94      Of a purity exceeding 90 % but less than 99 % 2711 12 96 _____ Mixtures of propane and butane containing more than 50 % but not more than 70 % of propane 2711 12 98 Other 2711 13   Butanes :    For other purposes 2711 13 91     Of a purity exceeding 90 % but less than 95 % 271 1 13 93     Mixtures of butane and propane containing more than 50 % but not more than 65 % of butane 2711 13 98 Other 2712 Petroleum jelly, paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes , and similar products obtained by synthesis or by other processes, whether or not coloured : 2712 10  Petroleum jelly : 2712 10 10 Crude 2712 10 90 Other 2712 20 00  Paraffin wax containing by weight less than 0,75% of oil 2712 90 - Other :   Other :    Crude : 2712 90 39 For other purposes 2712 90 90 Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90 Other (') Entry under this code is subject to conditions laid down in the relevant Community provisions. 3. Imports of the petroleum products referred to in paragraph 1 shall be subject to Community surveillance . 4. Quantities shall be charged against the ceiling as and when products are entered with the customs authori ­ ties for free circulation . 5. The extent to which that ceiling is used up shall be determined at Community level on the basis of the imports charged against it, in the manner specified in paragraph 4. 6. Member States shall inform the Commission, at the intervals and within the time limits specified in Article 3 , of imports effected in accordance with the rules referred to in this Article. a regulation re-establishing, until the end of the calendar year, the collection of the duties normally applicable. Article 3 Member States shall send the Commission statements of the quantities charged for the preceding month no later than the 15th day of each month. At the Commission's request, they shall send statements of the quantities charged for periods of 1 0 days, to be forwarded within five clear days of the end of each 10-day period. Article 4 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation. Article 5 This Regulation shall enter into force on 1 January 1994. Article 2 As soon as the ceiling referred to in Article 1 ( 1 ) has been reached at Community level , the Commission may adopt No L 46/4 Official Journal of the European Communities 18 . 2. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1994. For the Council The President Y. PAPANTONIOU